PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

SCHWEGMAN LUNDBERG & WOESSNER, P.A.
P.O. BOX 2938
MINNEAPOLIS, MN 55402


In re Application of David Meyer et al.
Serial No.: 14082975         
Filed: November 18, 2013
Docket: 2898.084US1
Title: REGIONAL OXIMETRY SENSOR INTERFACE
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.59(b)



This is a decision on the petition under 37 CFR 1.59(b), filed 26 January 2021, to expunge information from the above-identified application. The petition fee of $110 as set forth in 37 CFR 1.17(g) has been paid in accordance with the petition.

In the petition, Petitioner requests that the documents, listed below, filed on 30 November 2020, be expunged from the record of application 14/082,975. Petitioner states that the documents were intended to be filed in an unrelated U.S. application, and that their electronic filing in 14/082,975 was in error. 

The documents are:

	Receipt Date			Document Type			Pages
11-30-2020			Foreign Reference			19
11-30-2020			Non Patent Literature			14
11-30-2020			Non Patent Literature			9

After viewing the record, it is found that these documents do not correspond to any entries on an Information Disclosure Statement submitted by applicant, and they have not been indicated as having been considered by the Examiner.

The petition is GRANTED.

The USPTO does not remove any papers filed in an application. However, since applicant submitted the information unintentionally, the above-listed documents from 30 November 2020 have been blocked from public view in the Public Pair system. Any inquiry concerning this 

PETITION GRANTED.


/JANET C BAXTER/                                                                                                                                                                                               ___________________
Janet Baxter
Acting Director, Technology Center 3700